DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s Amendment filed January 04, 2021.  Claims 
1-6, and 8-15 are pending, in which claims 13-15 are non-elected, with traverse.  Claim 7 was canceled.
   
Election/Restrictions  
 This application is in condition for allowance except for the presence of claims 13-15 directed to an invention non-elected with traverse in the reply filed on July 08, 2020.  The restriction requirement was made Final in the Office Action dated October 06, 2020. 
In the amendment and remark filed January 04, 2021, Applicant requested for rejoinder of withdrawn claims 13-15 with the reasons that “…[W]ithdrawn independent claim 13 is amended herein to recite analogous subject matter to present allowable independent claim 1, i.e., to incorporate the full additional subject matter of previous claim 15, which is canceled…”
In response, the withdrawn independent claim 13 of Group II is drawn to an APPARATUS; whereas the allowable independent claim 1 is distinctly drawn to a METHOD.
These inventions are already distinct for the reasons and given examples as of record (See the Office Actions dated October 06, 2020 and May 12, 2020).  Furthermore, regarding the recitation of analogous subject matter, the manner in which an apparatus operates is not germane to the issue of patentability of the apparatus; Ex Parte Wikdahl 10 USPQ 2d 1546, 1548 (BPAI 1989); Ex Parte McCullough 7 USPQ 2d 1889, 1891 (BPAI 1988); In re Finsterwalder 168 USPQ 530 (CPA 1971); In re Casey 152 (USPQ 235, 238 (CCPA 1967).  “Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”;  In re Young, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus 
 
Accordingly, Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims (i.e. claims 13-15) or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.


Allowable Subject Matter
 Claims 1-6,8-12 are allowed. 

 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822